Case: 10-60988   Document: 00511876818    Page: 1    Date Filed: 06/05/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                    June 5, 2012

                                  No. 10-60988                    Lyle W. Cayce
                                                                       Clerk

ENTERGY CORPORATION AND
AFFILIATED SUBSIDIARIES,

                                            Petitioner - Appellee

v.

COMMISSIONER OF INTERNAL REVENUE,

                                            Respondent - Appellant


                          Appeal from a Decision of the
                            United States Tax Court


Before JONES, Chief Judge, and DAVIS and DeMOSS, Circuit Judges.
EDITH H. JONES, Chief Judge:
        Appellant Commissioner of Internal Revenue (“Commissioner”) seeks
review of a United States Tax Court decision favoring Appellee Entergy Corp.
(“Entergy”) for the taxable years 1997 and 1998. By reference to a companion
case, PPL Corp. v. Comm’r, 135 T.C. 304 (2010), rev’d, 665 F.3d 60 (3d Cir. 2011),
the Tax Court concluded Entergy was entitled to a foreign income tax credit for
its subsidiary’s payment of the United Kingdom’s Windfall Tax. The sole
question on appeal is whether the Windfall Tax constitutes a creditable foreign
income tax under I.R.C. § 901, 26 U.S.C. § 901. Notwithstanding the Third
Circuit’s contrary opinion, we AFFIRM.
   Case: 10-60988    Document: 00511876818      Page: 2   Date Filed: 06/05/2012



                                  No. 10-60988

                                BACKGROUND
      The Tax Court and parties treat PPL Corp. as materially identical to this
case; we do so as well. See Entergy Corp. v. Comm’r, 100 T.C.M. (CCH) 202
(2010). The Tax Court and Third Circuit ably detail the history of the Windfall
Tax, and we briefly summarize the relevant facts.
      Entergy owns London Electricity, one of thirty-two companies, generally
utilities, the U.K. privatized through the 1980s and 1990s.             The U.K.
government set price controls on these utilities but not caps on profits; the newly
privatized corporations quickly reduced costs beyond governmental expectations,
reaping higher-than-expected profits, share prices, and executive compensation.
This in turn led to a public backlash.
      In response, the then-opposition Labour Party proposed a new tax on the
utilities — a “windfall levy on the excess profits of the privatised utilities.”
Enlisting the accounting firm Arthur Andersen, the Labour Party designed a
series of proposals, including gross receipts taxes and profits taxes, to recoup a
desired proportion of the utilities’ profits. Geoffrey Robinson, a Labour Member
of Parliament, and Gordon Brown, Shadow Chancellor of the Exchequer,
ultimately selected the Windfall Tax. Once in power, the Labour Party passed
the tax.
      The Windfall Tax was designed to address the public’s concern that the
utilities had been sold too cheaply in light of their profit potential. It imposed
on each of the utilities a one-time 23% assessment on the difference between:
(1) a company’s “profit-making value,” defined as its average annual profit per
day over an initial period (typically, as here, four years) multiplied by 9, an
imputed “price-to-earnings ratio,” and (2) its “flotation value,” or the price for
which it was privatized.
      London Electricity timely paid slightly less than £140M as a result of the
Windfall Tax, and Entergy filed an amended US. federal tax return in 1998

                                         2
   Case: 10-60988      Document: 00511876818    Page: 3   Date Filed: 06/05/2012



                                  No. 10-60988

claiming an equivalent credit — approximately $234M.              When the IRS
disallowed the credit in a notice of deficiency, Entergy contested the notice by
filing a petition with the Tax Court. Entergy and the Commissioner essentially
disagreed on whether the Windfall Tax — on “profit-making value,” calculated
as explained above — constituted a tax on excess profits, creditable under I.R.C.
§ 901, or a tax on unrealized value for which Entergy could not claim a foreign
income tax credit.      Entergy demonstrated that the Windfall Tax could be
mathematically re-expressed as a pure tax on profits; the Commissioner pointed
to the statute’s reference to “profit-making value” as conclusively demonstrating
that the tax reached unrealized value rather than excess profits.
      The Tax Court relied on its parallel decision in PPL Corp. v. Comm’r,
135 T.C. 304 (2010), applying the relevant Treasury regulation interpreting
Section 901, 26 C.F.R. § 1.901-2(a). Entergy, 100 T.C.M. (CCH) 202. The Tax
Court determined the Windfall Tax was based on excess profits, and that it
therefore necessarily satisfied § 1.901-2(a)’s three-part “predominant character”
test: namely, that the Windfall Tax (1) reached only realized income, (2) was
imposed on the basis of gross receipts, and (3) targeted only net income. PPL,
135 T.C. at 337-39. The Tax Court therefore ruled Entergy entitled to a tax
credit. Entergy, 100 T.C.M. 202. The Commissioner appealed in both PPL and
this case.
                           STANDARD OF REVIEW
      This court applies the same standard of review to decisions of the Tax
Court as we do to district court decisions: findings of fact are reviewed for clear
error and issues of law are reviewed de novo. Terrell v. Comm’r, 625 F.3d 254,
258 (5th Cir. 2010).
                                 DISCUSSION
      The parties agree that 26 C.F.R. § 1.901-2(a) controls. It provides that “[a]
foreign levy is an income tax if and only if[] . . . [t]he predominant character of

                                        3
   Case: 10-60988     Document: 00511876818       Page: 4    Date Filed: 06/05/2012



                                   No. 10-60988

that tax is an income tax in the U.S. sense.” 26 C.F.R. §§ 1.901-2(a)(1), (a)(1)(ii).
A foreign tax’s predominant character “that tax is that of an income tax in the
U.S. sense” if it “is likely to reach net gain in the normal circumstances in which
it applies.” Id. at §§ (a)(3), (a)(3)(i). “A foreign tax is likely to reach net gain in
the normal circumstances in which it applies if and only if the tax, judged on the
basis of its predominant character, satisfies each of the realization, gross
receipts, and net income requirements” established by the regulation. Id. at §
1.901-2(b)(1).
      The realization requirement tracks the American income tax principle that
income is typically taxed only following a “realization event,” usually “when
property is sold or exchanged.” BORIS I. BITTKER & LAWRENCE LOKKEN, FEDERAL
TAXATION   OF    INCOME, ESTATES & GIFTS ¶ 72.4.3 (2011). The gross income
requirement mandates that “[g]enerally, the starting point for calculating
income subject to a creditable foreign income tax must be actual gross receipts.”
Id. And the net income requirement only allows accreditation for taxes which
“provid[e] for ‘recovery of the significant costs and expenses (including
significant capital expenditures) attributable, under reasonable principles, to
[the] gross receipts included in the tax base.’” Id.
      The Tax Court considered two competing interpretations of the Windfall
Tax’s reliance on “profit-making value.” The Commissioner offered a “text-bound
approach to determining” creditability, relying primarily on the fact that the
Windfall Tax by its own terms levied the difference between two statutory
values. PPL Corp., 135 T.C. at 332, 334. The Commissioner further argued this
ineluctable conclusion flowed directly from the Tax Court’s obligation to examine
the text of the Windfall Tax alone, to the exclusion of historical and
mathematical sources.       Id. at 333.       PPL, by contrast, argued that both
parliamentary history surrounding the Windfall Tax as well as algebraic
reformulations demonstrated that the Windfall Tax was both intended as and

                                          4
   Case: 10-60988   Document: 00511876818      Page: 5    Date Filed: 06/05/2012



                                 No. 10-60988

actually acted as an excess profits tax. Id. at 326-27.
      The Tax Court agreed with the latter view, refusing the Commissioner’s
argument that “the words of the . . . statute are the ‘substance’” of the tax and
affirming the propriety of resorting to extra-statutory sources under the
predominant character standard. Id. at 331, 334-35. The Tax Court concluded
that the Windfall Tax acted as an excess profits tax despite its imposition on
“profit-making value,” specifically noting that:
      The architects and drafters of the tax knew (1) exactly which
      companies the tax would target, (2) the publicly reported after-tax
      financial profits of those companies, which were a crucial component
      of the tax base, AND (3) [the ta]rget amount of revenue the tax
      would raise. [T]herefore, it cannot have been an unintentional or
      fortuitous result that, (1) for 29 of the 31 windfall tax companies
      that paid tax, the effective rate of tax on deemed annual excess
      profits was at or near 51.7 percent, and (2) for none of the 31
      companies did the tax exceed initial total period gains. What
      respondent refers to as “petitioner’s algebraic reformulations of the
      Windfall Tax statute” do not, as respondent argues, constitute an
      impermissible “hypothetical rewrite of the Windfall Tax statute[.]”[]
      Rather, they represent a legitimate means of demonstrating that
      Parliament did, in fact, enact a tax that operated as an excess
      profits tax for the vast majority of the windfall tax companies. The
      design of the windfall tax formula made certain that the tax would,
      in fact, operate as an excess profits tax for the vast majority of
      companies subject to it.

Id. at 339-341. The Tax Court concluded the Windfall Tax, a tax on excess
profits, satisfied each of the net gain test’s three requirements, and that it was
therefore a creditable foreign income tax.
      The Commissioner reiterates his insistence on the primacy of the Windfall
Tax’s text, which uses the term “profit-making value” to describe the base for
calculation of the tax. This argument is easy to dispatch. The case law from
which 26 C.F.R. § 1.901-2 is derived refutes the Commissioner’s assertion that
we should rely exclusively, or even chiefly, on the text of the Windfall Tax in


                                        5
   Case: 10-60988    Document: 00511876818      Page: 6    Date Filed: 06/05/2012



                                  No. 10-60988

determining the tax’s “predominant character.” “The label and form of [a]
foreign tax is not determinative.” Inland Steel Co. v. U.S., 677 F.2d 72, 80 (Ct.
Cl. 1982). “We do not . . . consider it alldecisive [sic] whether the foreign income
tax is labeled a gross income or a net income tax . . . . The important thing is
whether the other country is attempting to reach some net gain, not the form in
which it shapes the income tax or the name it gives.” Bank of Am. Nat. Trust &
Sav. Ass’n v. U.S., 459 F.2d 513, 519 (Ct. Cl. 1972) (emphasis added).
      Viewed in practical terms, the Windfall Tax clearly satisfies the realization
and net income requirements. The Windfall Tax is based on revenues from the
ordinary operation of the utilities that accrued long before the design and
implementation of the tax. Revenues from earlier ordinary operation are clearly
“realized;” indeed, the Labour Party accurately estimated the amount the
Windfall Tax would raise, as the earnings of each of the utilities were publicly
available when the Labour Party drafted the tax. Furthermore, the tax only
reached — and only could reach — utilities that realized a profit in the relevant
period, calculating profit in the ordinary sense (e.g. by subtracting operating
expenses associated with generating the utilities’ income). This satisfies the net
income requirement.
      The Commissioner’s formalistic argument applies with somewhat greater
force to the gross receipts requirement. A tax actually directed at corporate
value would not, in the ordinary instance, be imposed on the basis of gross
receipts.   The Commissioner essentially urges that because Parliament
computed the Windfall Tax based on “profit-making value,” calculated according
to average profits over an initial period, the tax is not designed to reach gross
receipts, even though the tax may be based on gross receipts in some indirect
way. But we are persuaded by the Tax Court’s astute observations as to the
Windfall Tax’s predominant character: the tax’s history and practical operation
were to “claw back” a substantial portion of privatized utilities’ “excess profits”

                                         6
   Case: 10-60988    Document: 00511876818      Page: 7    Date Filed: 06/05/2012



                                  No. 10-60988

in light of their sale value. These initial profits were the difference between the
utilities’ income from all sources less their business expenses — in other words,
gross receipts less expenses from those receipts, or net income. The tax rose in
direct proportion to additional profits above a fixed (and carefully calculated)
floor. That Parliament termed this aggregated but entirely profit-driven figure
a “profit-making value” must not obscure the history and actual effect of the tax,
that is, its predominant character.
      Following oral argument in this case, however, the Third Circuit concluded
to the contrary:    that the Windfall Tax fails at least the gross receipts
requirement of the governing regulation, 26 C.F.R. § 1.901-2(a), and is therefore
not a creditable foreign income tax. PPL Corp. v. Comm’r, 665 F.3d 60, 65-66 (3d
Cir. 2011). It regarded the Appellee taxpayer’s mathematical reformulation,
demonstrating the Windfall Tax equated to a 51.75% tax on initial period profits,
as a “bridge too far,” requiring that court to “rewrite the tax rate” to find the
Windfall Tax creditable. PPL, 665 F.3d at 65. The Third Circuit accepted that
perhaps the Windfall Tax reached 23% of 2.25 times the companies’ initial period
profits, but it viewed this as fatal to the gross receipts requirement. Id. Since
a tax must be established on the basis of no more than 100% of gross receipts,
the Third Circuit reasoned, a tax imposed on 23% of 225% of profits could not
satisfy the regulatory requirement.      Id. at 67.    The Third Circuit viewed
Example 3 of 26 C.F.R. § 1.901-2(b)(3)(ii), disallowing a theoretical credit for a
tax based on 105% the value of extracted petroleum, as bolstering its conclusion:
“[i]f 105% of gross receipts (barely more than actual receipts) does not satisfy the
requirement, then 225% is in the same boat but another ocean.” Id. That court
reversed the Tax Court’s judgment. Id. at 68.
      This reasoning exemplifies the form-over-substance methodology that the
governing regulation and case law eschew. The gross receipts requirement
ensures a creditable income tax is usually computed “begin[ning] from actual

                                         7
   Case: 10-60988    Document: 00511876818       Page: 8    Date Filed: 06/05/2012



                                   No. 10-60988

gross receipts, rather than notional amounts.” BITTKER & LOKKEN at ¶ 72.1.
This distinction between “actual receipts” and “notional amounts” reflects a core
requirement in Section 1.901-2 that creditable foreign taxes must be based on
either actual income or an imputed value not intended to reach more than actual
gross receipts.
      This policy arises from a common foreign response to the attempt to avoid
double taxation. Foreign countries would use imputed, rather than actual,
income formulas for income tax purposes “structured to tax artificial or fictitious
income” in order to increase domestic tax receipts. The taxed corporation,
entitled to a dollar-for-dollar foreign tax credit, acted as a conduit from the tax-
accrediting nation (e.g. the U.S.) to the nation imposing the tax on fictitious
imputed income instead of actual income. See, e.g., Foreign Tax Credit; Libya
& Saudi Arabia, 1978-1 C.B. 228. The gross receipts requirement therefore
serves as one mechanism to prevent foreign nations from “soaking up” American
tax revenue by levying an income tax on an imputed amount deliberately
calculated to reach some amount greater than the business’s actual gross
receipts.
      Nevertheless, not all methods of imputing income fail to satisfy the gross
receipts requirement.     Section 1.901-2(b)(3)(i) indicates that a foreign tax
satisfies the gross receipts requirement if it is imposed either on actual gross
receipts or imputed gross receipts “computed under a method that is likely to
produce an amount that is not greater than fair market value.” Either of these
reflects “actual gross receipts.” Treas. Reg. § 1.901-2(b)(3)(i)(A), (B). A fictitious
calculation likely to produce an amount greater than the fair market value of
actual gross receipts is instead a forbidden fictitious “notional amount.”
      A close reading of all of the examples following the subsection establishing
the gross receipts requirement indicates they do not illustrate the meaning of
“actual gross receipts,” but instead differentiate between permissible imputed

                                          8
   Case: 10-60988    Document: 00511876818      Page: 9    Date Filed: 06/05/2012



                                  No. 10-60988

actual gross receipts and impermissible notional amounts. Example 1 considers
a “headquarters company tax” where “arm’s length gross receipts” for a
hypothetical foreign regional headquarters of a nonresident company would be
difficult to actually calculate, and are thus deemed 110% of the business
expenses of the foreign branch. Id. at § 1.901-2(b)(3)(ii) Ex. 1. Because this
formula is designed to produce an amount that is likely not greater than the fair
market value of arm’s-length gross receipts from such transactions with
affiliates, the example concludes that the headquarters company tax satisfies the
gross receipts requirement. Example 2 posits a specific circumstance in which
the headquarters tax actually produces an amount much greater than actual
gross receipts’ value. Because a tax either is or is not creditable for all entities
subject to the tax, however, it remains creditable under either Example 1 or 2.
Example 3 hypothesizes a tax on the extraction of petroleum where the income
value of the petroleum is deemed to be 105% of the fair market value of the
petroleum: i.e. deliberately greater than actual gross receipts. The petroleum
extraction tax is obviously a method for computing an impermissible notional
amount greater than actual gross receipts. Because this imputation is fictionally
exaggerated, inflating the amount subject to foreign taxation, it is not creditable.
      The Windfall Tax relies on no Example 3-type imputed amount, nor indeed
on any imputation, for calculating gross receipts. Instead, the Windfall Tax
begins by taking 23% of the daily average of profit based on actual gross receipts,
multiplied by a statutory constant of nine (deemed a “price-to-earnings ratio”),
less each company’s flotation value. No more and no less. The Windfall Tax at
no point imputes gross receipts against the utilities as difficult to calculate or
impractical to know; in fact, by all accounts, the Labour Party forecasted the
estimated revenue from the Windfall Tax with extreme accuracy, because the
various utilities’ earnings information was long since public before the Windfall
Tax was even proposed. There was no need to calculate imputed gross receipts;

                                         9
  Case: 10-60988    Document: 00511876818       Page: 10   Date Filed: 06/05/2012



                                  No. 10-60988

gross receipts were actually known.          And thus, an example detailing an
impermissible method for calculating imputed gross receipts (based on historical
practices by OPEC countries) is facially irrelevant.
      In fact, as the record indicates, each utility could only be subject to the
Windfall Tax after making a profit exceeding approximately an 11% annual
return on its initial flotation value, and the Windfall Tax liability increased
linearly with additional profits past that point. Moreover, the Third Circuit
opinion seems to overlook that a tax based on actual financial profits in the U.K.
sense necessarily begins with gross receipts, as, again, the record here indicates.
London Electricity’s profit for purpose of the Windfall Tax was calculated by
computing gross receipts less operating expenses.          The Windfall Tax was
designed to reach a subset of this leftover amount by beginning with an amount
predicated on actual gross receipts minus flotation value.
      Furthermore, an examination of the origins of the 2.25 multiplier, which
the Third Circuit asserts as “proof” that the tax was computed on amounts
exceeding gross receipts, illustrates that it had nothing to do with inflating the
utilities’ profits into notional amounts. But see PPL Corp. v. Comm’r, 665 F.3d
60, 65-66 (3d. Cir. 2011). The 2.25 multiplier resulted from dividing the number
of days in a year by approximately the number of days in four years — or,
simplified, one-quarter. This number was multiplied by nine — the price-to-
earnings ratio — to result in 2.25 (times profits). By the Third Circuit’s logic,
had the Windfall Tax applied to the first nine years after flotation, rendering the
initial period approximately 3,285 days (and the divisor one-ninth), the
“multiplier” would have been (approximately) 1, and the Windfall Tax would
suddenly qualify for dollar-for-dollar credit under Internal Revenue Code § 901.
But the Third Circuit illogically holds that a Windfall Tax for eight years, or
four, as in this case, is in entirely “another ocean” and may not be credited. We
are always chary to create a circuit split, Wheeler v. Pilgrim’s Pride Corp., 591

                                        10
  Case: 10-60988    Document: 00511876818     Page: 11   Date Filed: 06/05/2012



                                 No. 10-60988

F.3d 355, 363 (5th Cir. 2009), but we cannot engage in this sort of formalism in
light of the predominant character standard. We therefore disagree with the
Third Circuit’s conclusion and hold that the Windfall Tax is a creditable foreign
income tax under I.R.C. § 901.
                                 CONCLUSION
      We conclude that when judged on its predominant character, the Windfall
Tax is based on excess profits — realized income derived from gross receipts less
deductions for substantial business expenses incurred in earning those receipts.
This satisfies the three-part net gain requirement, as the Tax Court accurately
noted. We therefore AFFIRM the judgment of the Tax Court.
                                                                  AFFIRMED.




                                       11